Citation Nr: 1426960	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.  

2.  Entitlement to an initial compensable disability rating for prostatitis.  

3.  Entitlement to an initial disability rating in excess of 10 percent prior to September 28, 2010, and in excess of 30 percent from September 28, 2010, forward, for cystic acne.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), wherein, the RO denied service connection for a right eye disorder; granted service connection and assigned a noncompensable rating for prostatitis, effective March 20, 2007; and granted service connection and assigned a 10 percent rating for cystic acne, effective January 26, 2007.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in November 2010.  A transcript of that hearing has been associated with the claims file.  

This claim was previously remanded by the Board in March 2011 for additional development.  

The issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected cystic acne has been raised by the Veteran's representative in the January 2014 Informal Hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  Although the Veteran's representative also noted that several other claims had been raised but not adjudicated in a prior statement, no date was provided to identify the prior statement and a review of the claims file reflects the Veteran raised a claim for service connection for erectile dysfunction in the May 2009 VA form 9, which was adjudicated by the RO in November 2009.  See January 2014 Informal Hearing Presentation (titled Appellate Brief).  Therefore, should the Veteran's representative wish to raise any other claims he should provide the exact claims for which benefits are being sought and/or provide VA with the necessary information to identify any prior statement from which he inferred that additional claims were raised.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records were added to the present appeal and have been reviewed.  


FINDINGS OF FACT

1.  There is no probative evidence demonstrating that a currently diagnosed right eye disability was incurred in or otherwise related to the Veteran's active service.  

2.  The Veteran's chronic prostatitis has been productive of episodic flare ups occurring approximately four times a year with perineal pain and baseline voiding dysfunction with decreased force of stream and post void dribble which requires the occasional use of tissue to line his undergarments; however, there is no urinary urgency or frequency, urine leakage requiring the use of absorbent materials two to four times a day, dysuria, or urinary tract infection.  

3.  Throughout the duration of the appeal, the Veteran's cystic acne has been productive of multiple open comedones, acneform lesions, smaller scars of the face including acneform pitted and saucer shaped scars, and hyperpigmentation affecting between 50 percent to 80 percent of the face and neck.  




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right eye disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial 20 percent disability rating for prostatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Code (DC) 7527.  

3.  Prior to September 28, 2010, the criteria for an initial 30 percent disability rating, though no higher, for cystic acne have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805, and 7828 (2008).

4.  From September 28, 2010, forward, the criteria for an initial disability rating in excess of 30 percent for cystic acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805, and 7828 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial 

unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of February 2007 and March 2007 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA and private medical records, VA examinations, and testimony from the Veteran and his representative.  

The April 2007, May 2007, August 2007, and May 2011 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Veteran's representative stated in the January 2014 Informal Hearing Presentation that the examinations did not adequately address, discuss or consider the Veteran's prostatitis or eye symptoms, a review of the May 2011 VA examinations of the eye and prostatitis, as well as the May 2012 VA addendum opinion, reflects that the Veteran reported symptoms were noted and the examiners rendered conclusions that based on both the examination findings and the Veteran's reported history.  Id.  Specifically, the May 2011 VA genitourinary examiner noted the Veteran's complaints of episodic flare ups of his prostatitis with perineal pain and that he has post-void dribble, specified as a small quantity of urine that continues to flow and that he "occasionally" lined his undergarments with tissue.  The examiner thereafter noted, however, that the Veteran did not require diapers and the Veteran specifically denied any type of urge, stress urinary incontinence or 

dysuria.  These conclusions were therefore, based on the Veteran's own report of symptoms to the examiner.  The May 2011 VA genitourinary examiner also found that the Veteran's urinary complaints appeared unrelated to his prostatitis and were more of a function of benign enlargement of the prostate gland.  In addition, the May 2011 VA examiner who performed the eye examination, reviewed the Veteran's service record and his reported history and provided an opinion in May 2012, finding the Veteran's current cataracts in both eyes were due to the normal aging process, despite the noted history of the right eye injury in service.  This examiner also found that the Veteran had a low likelihood of glaucoma and that his currently reported floaters were not documented by any examiner previously and were common and most often due to the normal aging and degeneration of vitreous gel in the eye.  Additionally, this examiner found that there were no signs of permanent damage to the right eye that corresponded with his history of an injury with a bungee cord.  Therefore, the examinations are adequate for adjudication purposes.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Finally, the Veteran testified at a Board hearing in November 2010.  The hearing was adequate as the VLJ explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis

1.  Service Connection

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a right eye disorder.  The probative evidence of record does not demonstrate any current eye disabilities which were incurred in or otherwise related to the Veteran's active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

STRs reflect that the Veteran had normal clinical findings of the eyes with vision noted at 20/20 in the August 1997 enlistment examination.  He was treated for problems with his glasses in January 1998 and August 1998.  The Veteran was treated for an injury to the right eye in January 1999, at which time he was hit in the eye with a strap from his luggage and reported that he started noticing a white flash in the far right side of his eye.  A January 1999 examination of the eye revealed a normal exam with no detachment.  He was thereafter treated in July 2001 for broken glasses with reports of vision problems with reading and at range.  He was diagnosed with astigmatism.  In March 1999, he again was treated for complaints of flashes in the outer aspect of the right eye.  In a July 2002 optometric evaluation, the Veteran did report a history of eye trauma but there were no complaints of white flash in the right eye or problems associated with a history of eye trauma.  An April 2004 optometry examination did not include any complaints of white flash in the right eye or problems associated with a history of eye trauma, the Veteran reported no current problems with his current prescriptions and he was diagnosed with astigmatism in the right eye.  

After service in an October 2004 VA general medical examination, the Veteran did not report a history of eye trauma or symptoms of white flashes in the eye, although a physical examination of the eye was provided.  The pupils were equal, round and reflective to light and accommodation.  The extraocular muscles were intact.  The Veteran was noted to wear glasses and had some type of visual impairment.  The fundi were found to be poorly visualized.  No eye disabilities were diagnosed.  

In an August 2007 VA eye examination, the Veteran complained of blurred vision.  He also reported a history of an eye injury when he was hit in the right eye with a luggage carrier strap.  The Veteran was diagnosed with hyperopia and astigmatism.  

VA outpatient treatment reports from May 2006 to December 2013 reflect that the Veteran was initially treated for blurry vision in August 2008.  Thereafter, he was treated for glasses repair in August 2009.  A subsequent August 2009 VA outpatient treatment report reflects that the Veteran called the VA medical center (VAMC) to request a referral to the eye clinic and reported that he had been told in the past that he had a cataract in the left eye.  A later August 2009 VA ophthalmology evaluation revealed the Veteran reported a history of a bright flash in the right eye periphery when he was tired or trying to read for long periods of time, which he attributed to his injury in service.  He was diagnosed with cataracts in both eyes and dry eyes.  In a November 2010 VA outpatient treatment report, the Veteran was diagnosed with blepharitis, cataracts in both eyes, and dry eye syndrome.  

In a May 2011 VA eye examination, no history of hospitalization or surgery, trauma, eye neoplasm, or incapacitating periods due to eye disease were noted.  The Veteran reported a history of right and left eye blurring.  He was diagnosed with hypertension with no signs of hypertensive retinopathy and glaucoma suspect.  

In a subsequent May 2012 VA addendum, the examiner provided an opinion regarding the etiology of the Veteran's diagnosed eye disabilities.  Based upon a review of the service medical records, VA medical records and the Veteran's hearing testimony in addition to her own medical experience and expertise, the examiner opined that the Veteran's current eye condition was not caused by or the result of an in-service injury to the right eye.  The examiner found that the only standing ocular diagnosis the Veteran had was cataracts in both eyes which was due to normal aging and not due to trauma.  She also noted the Veteran was being followed for glaucoma suspect and the testing indicated a low likelihood of developing glaucoma.  The examiner also noted that the Veteran complained of floaters which had not been documented by any examiner.  She reported that floaters were extremely common and most often due to the normal aging and degeneration of the vitreous gel in the eye.  On examination of the Veteran, she found there were no signs of permanent damage to his right eye that corresponded with his history of an eye injury.  

Based on the evidence above, the Board finds there is no evidence of a chronic eye disability during the Veteran's active service, and no competent and credible evidence of a nexus between any currently diagnosed eye disability and the Veteran's active service.  Since service, the Veteran has been diagnosed as having blepharitis, cataracts, and dry eye syndrome.  None of these conditions were diagnosed during his active service.  The STRs document an eye injury in January 1999 that was subsequently followed up on in March 1999 for complaints of white flashes in the right eye periphery; however, subsequent STRs do not reflect any complaints of white flashes in the right eye periphery or other complaints associated with his history of eye trauma.  Although the Veteran sustained an eye injury in service, there was no diagnosis of a chronic eye disorder during service.  

The Veteran was not treated after service for eye problems until the August 2007 VA examination and he did not sought treatment for eye problems at the VAMC until August 2008, at which time he was treated for blurry vision.  He initially reported symptoms of a bright flash in the right eye which he related to service in an August 2009 VA ophthalmology examination, at which time he was diagnosed with cataracts in both eyes and dry eyes, approximately five years after his separation from active service and 10 years since his last report of having white flash in the right eye in service.  Additionally, based on a comprehensive review of the claims file and on her own medical expertise, the VA examiner in the May 2012 VA opinion did not find that the Veteran's injury in service was related to any currently diagnosed eye disabilities.  As noted above, this opinion has been found to be adequate.  

While the Veteran's statements and testimony regarding his initial injury in service and his description of continuing symptoms is competent evidence, he is not competent to put forth medical conclusions specifying that any current eye disability is related to his active service, including the injury in service, or that any current symptoms of white flashes in the right eye are associated with a current disability.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, the Veteran's opinion is outweighed by that of the VA examiner, given her medical training and expertise.

With respect to hyperopia and astigmatism, congenital or developmental defects, such as refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

In sum, the most probative evidence of record establishes that the Veteran's current right eye disorder did not have its clinical onset during active service and is not related to any incident of service.  There is no competent and credible evidence of record relating any current right eye disorder to the Veteran's in-service eye injury.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a right eye disorder that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

2.  Increased Initial ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.


A.  Prostatitis

After a careful review of the evidence of record, the Board finds, affording the Veteran the benefit of the doubt, that his prostatitis warrants an initial 20 percent disability rating under DC 7527, for symptoms of urine leakage.  



The Veteran's service-connected prostatitis is currently rated as noncompensable under DC 7527, which pertains to prostate gland injuries, infections, hypertrophy and post-operative residuals, which are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  The Veteran does not assert, nor does the record reflect, a problem with a urinary tract infection; rather he asserts he has urine leakage.

Under 38 C.F.R. § 4.115a, adjudicators are instructed to rate voiding dysfunction based upon either urine leakage, frequency, or obstructed voiding.

For urine leakage, the minimum 20 percent rating requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation contemplates requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum 60 percent rating contemplates requiring the wearing of an appliance or absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

The criteria regarding urinary frequency provide that a 10 percent rating is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  The maximum rating based on urinary frequency is 40 percent, which is assigned for daytime voiding intervals less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.  

A noncompensable disability rating for obstructed voiding where there is obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year.  A 10 percent rating is warranted for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

In the May 2007 VA examination, the Veteran's prostatitis symptoms included swelling and pressure in the groin area, perineal pain and mild fever and chills.  He denied any voiding discomfort, dysuria, hematuria or difficulty voiding, history of urinary tract infections, sexually transmitted diseases or trauma to the groin or perineal region.  There was no discussion of urinary frequency or leakage.  

The February 2009 VA examination, symptoms of prostatitis included voiding discomfort, with urinary frequency and urgency, occasional urine dribbling and leakage, low back pain and feeling of fullness with prostate flare ups, and a slow and weak stream at all times.  The examination did not address the use of absorbent materials with the Veteran's report of urinary frequency and leakage.  The examiner noted that voiding pattern was normal in shape but the peak flow was mildly obstructed and post void residual was 0 ccs.  The examiner concluded that the Veteran was minimally obstructed on his uroflow, however, he emptied his bladder completely and did not appear to warrant maintenance medication.  

In the November 2010 video-conference hearing, the Veteran testified that the symptoms of his prostatitis included urine leakage, which was his main symptom.  He stated he used tissue to line his underwear, which he used on a daily basis and replaced every time he urinated.  The Veteran did not report requiring the use of absorbent materials.  

In the May 2011 VA examination, the Veteran reported episodic flare-ups of prostatitis, approximately four times a year.  During flare-ups, the Veteran reported associated perineal pain, and voiding dysfunction at baseline, although he felt he emptied his bladder to completion.  The Veteran was most bothered by post-void dribble with a small quantity of urine that would continue to flow after he felt micturition was complete.  He reported that he would line his undergarments occasionally with tissue although he was not required diapers and denied any type of urge or stress urinary incontinence.  He denied dysuria, hematuria, flank pain, or renal stone.  The examiner noted that urine cultures in his chart were negative for 

any type of bacterial infection.  The examiner noted the Veteran had an enlarged prostate without nodularity upon physical examination.  The examiner found Veteran's symptoms had not significantly worsened and that they were similar to the previous rating examination.  He found the Veteran's chronic prostatitis symptoms were consistent with the nature of the disorder, episodic and intermittent.  He also found that the Veteran's urinary complaints appeared unrelated to prostatitis and appeared to be due to the benign enlargement of the prostate gland.  

An August 2013 VA outpatient treatment report reflects prostatitis symptoms of straining to urinate and denied symptoms of dysuria and hematuria.  

Affording the Veteran the benefit of the doubt, an initial 20 percent disability rating is warranted for chronic prostatitis.  See 38 C.F.R. §§ 4.3, 4.7.  Although the Veteran did not report urinary leakage until the February 2009 VA examination and the May 2011 VA examiner found that the Veteran's urinary complaints were due to the benign enlargement of the prostate gland rather than prostatitis, the Board will resolve all doubt in favor of the Veteran in finding that his prostatitis symptoms included urine leakage, which constitutes the most disabling symptom of this disability.  The Board points out that the March 2007 VA examination does not address any symptoms of voiding dysfunction.  With respect to the 20 percent disability rating assigned, although the Veteran has only reported using tissue to absorb post-voiding leakage, rather than absorbent materials, it is clear some type of absorbent material should be used.  However, in considering that the amount of changing tissue differs from the actual changing of absorbent materials, the Veteran's testimony of having to change tissue every time he urinated, and his report in the May 2011 VA examination that he would "occasionally" line his undergarments with a piece of tissue for post void leakage, the Board finds that the 20 percent disability rating more nearly approximates the Veteran's current disability under 38 C.F.R. § 4.115a and 4.115b, DC 7527.

While a higher initial 20 percent disability rating is warranted, the preponderance of the evidence is against the assignment of a higher rating.  In this case, the Board has resolved doubt in the Veteran's favor, in order to assign the minimal 20 percent 

rating by approximating the use of tissue for post-void leakage, ranging from occasional to daily use, as requiring absorbent materials that must be changed less than two times per day.  However, there is absolutely no evidence of record indicating the Veteran requires the wearing of absorbent materials which must be changed two to four times a day.  Moreover, the May 2011 VA examination clearly noted the Veteran's chronic prostatitis symptoms were consistent with the nature of the disorder, which was episodic and intermittent.  Therefore, a higher initial disability rating exceeding 20 percent is not warranted under DC 7527.

The Board has considered the Veteran's statements regarding the severity of his chronic prostatitis symptoms and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain, leakage, etc., and his statements are also credible, and thus, probative.    Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  


B.  Cystic Acne

After a careful review of the evidence of record, the Board finds that, throughout the duration of the appeal, the Veteran's cystic acne warrants a 30 percent initial disability rating, though no higher, under DC 7828.  

The Veteran's service-connected cystic acne is currently rated as 10 percent disabling prior to September 28, 2010 and as 30 percent disabling from September 28, 2010 under DC 7828, which pertains to acne.  

During the course of the appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedule where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.  

Acne, generally, is evaluated under DC 7828.  Under this code, a noncompensable or zero percent rating is for application for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  The 30 percent rating is the maximum schedular rating allowable under this diagnostic code.  38 C.F.R. § 4.118, DC 7828.  

Additionally, DC 7828 instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability.  

DC 7800 provides ratings for disfigurement of the head, face, or neck.  Under DC 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).  

DC 7801 provides ratings for scars, other than the head, face, or neck, which are deep or cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2008).  

DC 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or 

greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802 (2008). 

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803 (2008). 

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  DC 7804 also directs the rater to consider the amputation rule found at 38 C.F.R. § 4.68 such that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity.  38 C.F.R. § 4.118, DC 7804 (2008). 

Finally, DC 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2008).  

The medical evidence of record, including the VA medical records from May 2006 to December 2013, a June 2008 private medical record and the April 2007, January 2009, and May 2011 VA examination reports, collectively indicates that the Veteran has what amounts to, at worst, deep acne affecting 40 percent or more of the face and neck.  The June 2008 private medical report reflects the Veteran was seen for his acne problems and the examination of the skin revealed that 80 percent of the face was involved with acneform lesions and acneform pitted and saucer shaped scars.  Additionally, the May 2011 VA examination of the skin reflects findings of multiple open comedones and smaller scars noted on the face with general hyperpigmentation covering at least 50 percent of the exposed surface on the face.  

The Board points out that the April 2007 VA examination did not consider the amount of the face and neck which was affected, per the language of DC 7828, and only discussed lesions which covered approximately two to three percent of the total body surface area.  Likewise, the January 2009 VA examination only noted that cystic acne occupied less than 1 percent of the total exposed area and less than 10 percent of the total body surface, and did not separately consider the amount of the face and neck which was affected.  Considering this evidence, the Board finds that the Veteran's cystic acne has been productive of deep acne affecting 50 to 80 percent of the face and neck throughout the duration of the appeal.  Thus, affording the Veteran the benefit of the doubt, an initial 30 percent disability rating is warranted for cystic acne throughout the entire period of the appeal, including prior to September 28, 2010, the date previously assigned for a 30 percent disability rating in the August 2012 rating decision.  See 38 C.F.R. §§ 4.3, 4.7.

While a higher initial 30 percent disability rating is warranted throughout the duration of the appeal, including prior to September 28, 2010, the preponderance of the evidence is against the assignment of a higher rating.  Initially, the Board points out that a 30 percent disability rating is the maximum rating assignable under DC 7828; however, DCs 7800, 7801, 7802, 7803, 7804 and 7805 have also been considered with respect to the Veteran's acne scars.  The Board observes that there is no limitation of function of any part affected by the Veteran's scars, so DC 7805 is not applicable.  DCs 7802, 7803 and 7804 only provide a maximum disability rating of 10 percent.  In addition, DCs 7801 and 7802 only apply to scars other than the head, face, or neck.

A disability rating in excess of 30 percent is only assignable under DC 7800 where there is visible or palpable tissue loss and either gross distortion or asymmetry of two or three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four to six characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).  The Board finds that, at no point during the pendency of this appeal has the medical evidence of record demonstrated that the Veteran's cystic acne consisted of the features described in 7800 so as to warrant a disability rating in excess of 30 percent.  On VA examination in May 2011, the examiner stated that there was no underlying soft tissue loss and no gross distortion or asymmetry of any paired features.  Only three characteristic of disfigurement were shown - the surface contours of some of the scars were depressed, there was abnormal texture, and the fissures in the areas of the scars gave a hyperpigmented look.  However, the hyperpigmentation and abnormal texture did not involve an area exceeding 6 square inches.  Therefore, a higher initial disability rating exceeding 30 percent is not warranted under DC 7800 at any time during the pendency of the appeal.

The Board has considered the Veteran's statements regarding the severity of cystic acne symptoms and has relied on his report in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain, etc., and his statements are also credible, and thus, probative.    Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  


Extraschedular Consideration

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, including increased change in absorbent materials, increased urinary frequency, obstructed voiding, urinary tract infection, and increased scarring and disfigurement from cystic acne.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7527.  38 C.F.R. §§ 4.118, DCs 7800, 7801, 7802, 7803, 7804, and 7805 (2008).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right eye disorder is denied.  

An initial 20 percent disability rating, though no higher, for prostatitis is granted, subject to the statutes and regulations governing the payment of VA compensation.  

An initial disability rating of 30 percent, though no higher, prior to September 28, 2010, for cystic acne, is granted, subject to the statutes and regulations governing the payment of VA compensation.

An initial disability rating in excess of 30 percent from September 28, 2010, forward, for cystic acne is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


